DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 1-20 are pending in this instant application per claim amendments and remarks filed on 03/03/2021, wherein Claims 1 & 11 are two independent claims reciting system & method claims with Claims 2-10 & 12-20 dependent on said two independent claims respectively.  Said claim amendments of 03/03/2021 have amended both independent Claims 1 and 11 only.         
This Office Action is a final rejection based on the claim amendments and the remarks filed by the Applicant on 26 JUNE 2020 for its original application filed on 22 MAY 2017 that is titled:           “Instant Funds Availability Risk Assessment and Real-Time Loss Alert System and Method”.            
Accordingly, amended Claims 1-20 are now being rejected herein.         

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 11 are independent computer program product and method claims respectively.           
Analysis 
Claim 11: Ineligible.
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method for sending a real-time alert about a loss transaction to a financial institution at a point of deposit comprised of:    receiving transaction data, tagging and qualifying transaction data with a bank account holder, determining a change in the interim status of account holder and item issuer, and transmitting a loss notification to at least one or more bank data sources.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a commercial interaction based on a financial transaction, but for the recitation of generic computer components.               
That is, other than reciting steps to monitor with one or more bank data sources and a post-contingency analysis engine, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “one or more bank data sources and a post-contingency analysis engine” language, the claim encompasses the user manually determining steps Step 2A1-YES).          

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations to monitor with one or more bank data sources and a post-contingency analysis engine, with additional limitations in dependent claims about loss alert notifications, bank item hold registry, rules about financial transactions, threshold amounts and returned items;  to perform these steps.  The post-contingency analysis engine in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These generic engine limitations along with rules are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (a method for sending a real-time alert about a loss transaction to a financial institution at a point of deposit).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an  exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional limitations of loss alert notifications, bank item hold registry, rules about financial transactions, threshold amounts and returned items that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that a method for sending a real-time alert about a loss transaction to a financial institution at a point of deposit is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount (Step 2B: NO), and the claim is not patent eligible.      

The analysis above applies to all statutory categories of the invention including system Claim 1.  Furthermore, the dependent method claims 12-20 do not resolve the issues raised in the independent Claim 11.  Accordingly, dependent system Claims 2-10 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.        
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                         


 Response to Arguments 
Applicant's remarks and claim amendments dated 03 MARCH 2021 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action including the withdrawal of previous 35 USC 103 rejection, because new claim amendments will overcome prior art and further require new references to be added for a combination rejection that will be traversed by the Applicant (as has already been done in the Applicant’s remarks).          

In response to the Applicant’s arguments traversing the 35 USC 101 rejection, Examiner respectfully disagrees.  Examiner notes that the Applicant argues similarities Example 40 of the October 2019 PTO guidance as further supporting the applicant’s position with respect to the display feature.  In particular, Applicant asserts that ‘a loss notification’ feature is akin to the Claim 1 of said Example 40, and Examiner respectfully disagrees. That Claim 1 of said Example 40 was deemed eligible not by mere ‘a loss notification’, rather, it is about  ---  “the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. …… specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance;  and the collected data can then be used to analyze the cause of the abnormal condition;  and this provides a specific improvement over prior systems, resulting in improved network monitoring.”  This example does not apply to the currently claimed invention.  In instant application, ‘a loss notification’ is recited at a high level of generality and not in the same manner as was done in said Example 40, Claim 1 as noted above.  Additionally, Examiner notes that latest independent claim amendments of 03/03/2021 were mostly recited before, for example but not limited to, ‘account holder behavior standard’ and ‘contingency status’, and these elements are same as generic computer protocols that can be performed in an automated computer system.  Lastly, Examiner notes that said Example 40, Claim 2 was found to be ineligible for overcoming the 35 USC 101 rejection.             

The Applicant had previously argued that 2-prong analysis is incomplete, and Examiner had then added the 2-prong analysis per the APRIL 2019 PEG guidelines in the 35 USC 101 rejection.  Furthermore, Applicant had argued that “various behavior algorithms allow for continual detection of new potentially fraudulent behavior” (bottom of page 10 of Remarks of 12/06/2019), and Examiner notes that said algorithms are the equivalent of mathematical relationships.  Additionally, Examiner notes that the claims are similar to collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group (precedential). And with respect to the practical application arguments, Examiner notes that the steps performed by the current claims merely implement commonly available computing devices.            

Additionally, Examiner notes that the Applicant had previously argued that Claim 1 imposes meaningful limits on the alleged abstract idea and would not monopolize it, thereby integrating the alleged abstract idea into a practical application, & Examiner respectfully disagreed.  The introduction of a computer into the claims does not alter the analysis.          
Examiner notes --- “[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.  Stating an abstract idea “while adding the action words ‘receiving, tagging, identifying, determining, updating and transmitting’” is not enough for patent eligibility.  Nor is limiting the use of an abstract idea “of real-time notification ‘to a financial institution at a point of deposit’.”  Stating an abstract idea while adding the words “a computer-implemented method (of real-time notification)” simply combines those two steps, with the same deficient result.  Thus, if a Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).           
“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354).  Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.             
Furthermore, Examiner notes that the Applicant further references Example 40 of the October 2019 PTO guidance as further supporting the applicant’s position with respect to the display feature.  In particular, Applicant asserts that ‘a loss notification’ feature is akin to the Claim 1 of said Example 40, and Examiner respectfully disagrees. That Claim 1 of said Example 40 was deemed eligible not by mere ‘a loss notification’, rather, it is about  ---  “the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the 

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.           

The Examiner has pointed out particular references contained in the prior art of 

record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.         

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.           

 /S.M./        Examiner, Art Unit 3691            sanjeev.malhotra@uspto.gov       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691